FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2022

                                      No. 04-22-00028-CR

                                        Matthew ROSE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CRW1910200
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER

        On May 26, 2022, appellant’s counsel filed a motion to abate and a request for the
appointment of another attorney to represent appellant. On May 27, 2022, the trial court clerk
filed a supplemental clerk’s record, which includes an order signed by the trial court on May 26,
2022, that substituted John Michael Lamerson as appellant’s counsel. In light of the substitution,
the pending motion is DENIED AS MOOT. Appellant’s brief is currently due on or before June
15, 2022


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court